      Case 2:20-cv-01443-KJM-AC Document 6 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY JOHNSON,                                   No. 2:20-cv-1443 AC P
11                        Petitioner,
12            v.                                         ORDER and
13    UNKNOWN,                                           FINDINGS AND RECOMMENDATIONS
14                        Respondent.
15

16          On July 17, 2020, petitioner, a state prisoner at the California Medical Facility, submitted

17   a document to the court requesting extended time to file a petition for writ of habeas corpus. ECF

18   No. 1. On July 30, 2020, an order issued informing petitioner that he needed to file a petition to

19   commence a habeas action, and needed to submit an application to proceed in forma pauperis or

20   pay the filing fee. ECF No. 3. With that order the court sent petitioner a blank petition for writ of

21   habeas corpus and a blank application to proceed in forma pauperis. Id. Petitioner was provided

22   thirty days after service of the court’s order to respond, and was informed that “[f]ailure . . . to

23   timely comply with this order will result in a recommendation that this matter be dismissed

24   without prejudice.” Id. at 2.

25          More than thirty days have passed since service of the court’s order. Petitioner has not

26   responded to the court’s order or otherwise communicated with the court, indicating that he has

27   abandoned this case. Therefore the undersigned will recommend the dismissal of this case

28   without prejudice.
                                                         1
      Case 2:20-cv-01443-KJM-AC Document 6 Filed 09/17/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
 2   district judge to this action.
 3           Further, for the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be
 4   dismissed without prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).
 5           These findings and recommendations are submitted to the United States District Judge
 6   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 7   days after being served with these findings and recommendations, petitioner may file written
 8   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 9   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
11   F.2d 1153 (9th Cir. 1991).
12   DATED: September 16, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
